Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 4/20/22.
Claims 1-6, 8-13 and 15-19 are pending.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive.

However, Reddy fails to render obvious the features of Claim 1, because Reddy fails to describe or suggest, "merge the new code contribution with the one or more previous code contributions of the project to create a collaboration of merged code contributions; create a build of the project based on the collaboration of merged code contributions including identifiers of each code contribution included in the collaboration of merged code contributions; ... determine whether enough blockchain peers among the plurality of blockchain peers agree on the build of the project to satisfy a consensus; and in response to a determination that enough blockchain peers agree on the build of the project, commit the blockchain transaction with the new code contribution to a block of the blockchain." (par. bridging pp. 9 and 10)

The examiner respectfully disagrees. As discussed in more detail below, Reddy discloses “merg[ing] the new code contribution with the one or more previous code contributions” (e.g. par. [0050]-[0051] “a developer … develops a parallel branch … the pipeline may further include … having another developer review, … or modify candidate versions”) and the that the resulting “collaboration of merged code contributions include[e] identifiers of each code contribution” (e.g. par. [0144] “an identifier of the software asset”). Reddy further discloses determining if enough blockchain peers agree on [a] build to satisfy a consensus” (e.g. par. [0153] “determine a consensus promotion result”) and subsequently “commit[ing] the blockchain transaction” (par. [0143] “request to commit to a code repository”). 
What Reddy does not disclose is the code contributions stored on the blockchain, however Wisnovsky teaches code contributions stored on a blockchain (see e.g. Fig. 3). Accordingly, in combination Reddy and Wisnovsky teach the limitations in question.  

Reddy does not describe a collaborative code development environment. Therefore, the different users in Reddy cannot collaborate via a blockchain ledger/ network to create a software project. Instead, Reddy describes a smart contract (or a stage-specific smart contract) which may determine whether criteria of a respective stage of a software lifecycle are satisfied and, in some cases, update a record of development state and cryptographically sign a record of change in state. In other words, a smart contract may determine whether a stage of software development is substantively completed to the point where the software development can move to a next stage of the lifecycle. (1st full par. on pg. 10)

The examiner respectfully disagrees. Reddy discloses, for example, “a developer … develops a parallel branch … the pipeline may further include … having another developer review, … or modify candidate versions” (see pars. [0050]-[0051]). This describes and environment in which multiple developers “collaborate” on the development of the code, and thus constitutes a “collaborative code development environment”. Further, this collaboration is performed using a “blockchain ledger / network” (see e.g. par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”).

However, Reddy fails to describe a blockchain consensus determination for a build of a code project. Instead, Reddy describes peers performing a consensus determination on the operations executed by a software program, and not on a build (compile) of a code project. Therefore, Applicant does not agree with the rejection under Section 103 (2nd full par. on pg. 10).

The examiner respectfully disagrees. Reddy discloses promotion from one requires “consensus” (see e.g. par. [0153] “determine a consensus promotion result”), and further discloses promoting from a build stage (see e.g. par. [0143]-[0144] “a request to build … call a promotion smart contract”). 
Further, the recited “determin[ing] whether enough blockchain peers … agree on the build” does not further specify what constitutes “agree[ing] on a build”. Accordingly, the limitation is construed to describe any situation in which “enough blockchain peers” indicate the project to should be promoted to the next stage, and thus Reddy’s “consensus” is understood to fall within a reasonably broad understanding of the limitation. 

Moreover, claim 1 recites that the blockchain transaction includes a new piece of code for a collaborative code project that already includes one or more previous pieces of code. This is not the case in Reddy. In Reddy, a software asset is being tested in isolation, and not merged with other pieces of code contributed from other users. In other words, Reddy does not create a build of a project based on a collaboration of merged code contributions but instead tests a single version/ release of software. Moreover, Reddy does not include identifiers of each code contribution included in the collaboration of merged code contributions. Therefore, the code development process in Reddy is not transparent. (last par. on pg. 10)

The examiner respectfully disagrees. First, as discussed above, Reddy discloses multiple developers collaborating on the project and thus a “collaborative code project” (see e.g. pars. [0050]-[0051]). Second, Reddy discloses a blockchain transaction for submitting a new piece of code (e.g. par. [0050] “a developer … develops a parallel branch”) from which to create a build (e.g. par. [0143] “a request to build”). Accordingly, Reddy discloses creating a build based on merged code contributions as claimed. 
Further, Reddy discloses the requests include at least an identifier of, e.g., code contributions to be built (e.g. par. [0144] “send an identifier of the software asset”). Accordingly, Reddy discloses “creat[ing] a build of the project based on … identifiers of each code contribution” as claimed.

Moreover, in Claim 1, the new code contribution is submitted via a blockchain transaction . Reddy fails to describe such a blockchain transaction being submitted with a new piece of code. Instead, throughout the specification of Reddy including paragraphs [0142], Reddy describes a user working inside of a development environment (IDE) and submitting a request to move a version of software to a next stage of a lifecycle. But at no point does this request involve a submission of a blockchain transaction. Likewise, there is no verification of the blockchain transaction and storage of the transaction in a block on the blockchain. The request in Reddy is via an IDE not a blockchain transaction submission. (2nd par. on pg. 11)

The examiner respectfully disagrees. While Reddy’s IDE is how developers interact with the blockchain network (e.g. submit requests), this does not constitute a distinction from what is claimed. More specifically, Reddy’s developers, operating within an IDE, still submit new code/promotion requests to the blockchain network (see e.g. pars. [0050]-[0051] as discussed above), thus “transacting” with the blockchain. 

Furthermore, Wisnovsky fails to cure the deficiencies of Reddy with respect to Claim 1. (3rd par. on pg. 11)

Contrary to applicant’s assertions, as discussed above, Reddy’s only “deficiencies” result from the fact that Reddy does not explicitly disclose storing the code base on the blockchain itself (e.g. par. [0143] refers to a “code repository”). However, Wisnovsky does (see e.g. Fig. 3), accordingly, Wisnovsky cures the deficiencies of Reddy. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0303623 to Reddy et al. (Reddy) in view of US 2018/0260212 to Wisnovsky (Wisnovsky).

Claims 1, 8 and 15: Reddy discloses a system, comprising: 
a processor; and a memory to store one or more machine readable instructions (see e.g. Fig. 19) that when executed by the processor cause the processor to: 
connect to a blockchain network (par. [0153] “decentralized computing platform 80”), the blockchain network comprising a plurality of blockchain peers that host a blockchain (par. [0006] “implemented with a plurality of computing nodes … a consensus result … among the computing nodes”); 
receive a blockchain transaction with a new code contribution from a developer via the blockchain network (par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”, par. [0143] “a developer request to commit to a code repository”);
merge the new code contribution with the one or more previous code contributions of the project to create a merged collaboration of code contributions (par. [0050] “merges that branch back into a mainline branch”);
create a build of the project based on the merged collaboration of code contributions including identifiers of each code contribution included in the merged collaboration of code contributions (par. [0006] “a build stage”, par. [0050] “merges that branch back into a mainline branch”, par. [0045] “a software asset may have an identifier … and a version identifier that … uniquely identify the software asset”); 
test a functionality of the build of the project with the merged collaboration of code contributions in an execution environment (par. [0143] “execution of static analysis tests, execution of dynamic analysis tests”, par. [0054] “dynamic analysis may include … functionality tests”); and 
determine whether enough blockchain peers among the plurality of block chain peers agree on the build of the project to satisfy a consensus (par. [0090] “a consensus protocol in which the plurality of computing nodes reach a consensus”, par. [0153] “determine a consensus promotion result”); and
in response to a determination that enough blockchain peers agree on the build of the project, commit the blockchain transaction with the new code contribution (par. [0141] “Code of the smart contract and outputs may be verified with a consensus algorithm”, par. [0143] “request to commit to a code repository”, par. [0149] “promote the software asset”).

Reddy does not explicitly disclose 
a blockchain network configured to store one or more previous code contributions to a project;
merging the new code contribution with the one or more previous code contributions of the project to create a merged collaboration of code contributions; and 
committing the blockchain transaction with the new code contribution to a block of the blockchain.

Wisnovsky teaches 
a blockchain network configured to store one or more previous code contributions to a project (see e.g. Fig. 3)
merging a new code contribution with the one or more previous code contributions of the project to create a merged collaboration of code contributions (par. [0066] “an instruction/command to append the block 212n+1 to the blockchain 214”, par. [0076] “Block 1 2121 may be a block including … changes to the original source code”, this “appending” of a block containing “changes to the original source code” constitutes a “merging” of the changes with the original code. In other words after the merge is performed the project contains the changes); and 
determine whether a consensus has been satisfied (par. [0053] “requiring changes to be made … subject to a consensus algorithm”); and
committing the blockchain transaction with the new code contribution to a block of the blockchain (par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”, par. [0053] “requiring changes to be made … subject to a consensus algorithm”).

It would have been obvious at the time of filing to execute smart contracts (Reddy par. [0144] “the promotion smart contract”) to verify, merge and commit the code contribution to the blockchain (Wisnovsky par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”). Those of ordinary skill in the art would have been motivated to do so to “ensure that source code and edit/update rules are tamper-resistant, distributed and monotonic” (Wisnovsky par. [0054])

Claims 2, 9 and 16: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to submit the new code contribution to a plurality of reviewers (Reddy par. [0053] “requiring changes to be made … subject to a consensus algorithm”).

Claims 3, 10 and 17: Reddy and Wisnovsky teach claims 2, 9 and 16, wherein the instructions are further to cause the processor to provide code review parameters stored on the blockchain to the plurality of the reviewers (Reddy par. [0146] “access trust records”).

Claims 4, 11 and 18: Reddy and Wisnovsky teach claims 3, 10 and 17, wherein the instructions are further to cause the processor to:
receive an approval or a rejection from the plurality of reviewers based on the code review parameters (e.g. Reddy par. [0151] “a positive passing result be expressed in a trust record”, par. [0153] “determine a consensus promotion result”).

Claims 5 and 12: Reddy and Wisnovsky teach claims 4 and 11, wherein the instructions are further to cause the processor to:
execute a smart contract to add the code contribution to the project (Reddy par. [0144] “call a promotion smart contract”, Wisnovsky par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”).

Claim 6, 13 and 19: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to:
execute a smart contract to test the build based on tests stored on the blockchain (Reddy par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”, par. [0073] “an executable file of a test application” it would at least have been obvious to pass these tests on the blockchain as a means of providing the tests to the tester/reviewer). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0392118 to Elden et al., and US 2018/0189732 each disclose alternate methods of storing code contributions on a blockchain (see e.g. pars. [0051], and [0023] respectively). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199